      Case 2:19-cv-01792-APG-EJY Document 37 Filed 06/02/20 Page 1 of 2



 1 JENNIFER BERGH
   Nevada Bar No. 14480
 2 QUILLING SELANDER LOWNDS
   WINSLETT & MOSER, P.C.
 3 6900 N. Dallas Parkway, Suite 800

 4 Plano, Texas 75024
   Telephone: (214) 560-5460
 5 Facsimile: (214) 871-2111
   jbergh@qslwm.com
 6 Counsel for Trans Union LLC

 7
   **Designated Attorney for Personal Service**
 8 Trevor Waite, Esq.

 9 Nevada Bar No.: 13779
   6605 Grand Montecito Parkway, Suite 200
10 Las Vegas, Nevada 89149

11                          IN THE UNITED STATES DISTRICT COURT

12                                FOR THE DISTRICT OF NEVADA

13
   MATTHEW NELSON,                                      Case No. 2:19-cv-01792-APG-EJY
14             Plaintiff,
15 v.                                                   STIPULATION AND ORDER OF
     RAUSCH, STURM, ISRAEL,                             DISMISSAL WITH PREJUDICE AS TO
16                                                      DEFENDANT TRANS UNION, LLC
     EMERSON & HORNIK, LLP,
17   BARCLAY’S BANK OF DELAWARE,
18
     EXPERIAN INFORMATION
     SOLUTIONS, INC., EQUIFAX
19   INFORMATION SERVICES, INC., and
20
     TRANSUNION, LLC,
                    Defendants.
21
             Plaintiff Matthew Nelson, and Defendant Trans Union LLC file this Stipulation of
22
     Dismissal with Prejudice and in support thereof would respectfully show the court as follows:
23
             There are no longer any issues in this matter between Matthew Nelson and Trans Union
24
     LLC to be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that all claims
25
     and causes of action that were or could have been asserted against Trans Union LLC are hereby
26
     dismissed with prejudice, with court costs and attorneys’ fees to be paid by the party incurring
27
     same.
28                                                       ______________________________
                    IT IS SO ORDERED.
                                                         U.S. District Judge 6/2/2020
     3624293.1
     Case 2:19-cv-01792-APG-EJY Document 37 Filed 06/02/20 Page 2 of 2



 1 Dated this 2nd day of June, 2020.

 2
      /s/ Jennifer Bergh                    /s/ Vernon A. Nelson
 3
      Jennifer Bergh                        Vernon A. Nelson
 4    jbergh@qslwm.com                      vnelson@nelsonlawfirmlv.com
      Nevada Bar No. 14480                  The Law Office of Vernon Nelson
 5    6900 N. Dallas Parkway, Suite 800     6787 W. Tropicana Avenue, Suite 103
      Plano, Texas 75024                    Las Vegas, NV 89103
 6    (214) 560-5460                        (702) 476-2500
      (214) 871-2111 Fax                    (702) 475-2788 Fax
 7
      Counsel for Trans Union LLC           Counsel for Plaintiff
 8

 9
                                          IT IS SO ORDERED
10

11

12                                        HONORABLE ANDREW P. GORDON
                                          UNITED STATE DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                  1
     3624293.1
